Citation Nr: 0709151	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
dyshidrotic eczematous dermatitis of the hands.

2.  Entitlement to service connection for scars due to 
dermatitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
December 2005 for additional development.


FINDINGS OF FACT

1.  The veteran's dyshidrotic eczematous dermatitis of the 
hands is manifested by various skin conditions that cover 3 
percent of his body surface area.

2.  The medical evidence of record does not show scars due to 
dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an initially compensable evaluation for 
the veteran's service-connected dyshidrotic eczematous 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

2.  Scars were not incurred in, or aggravated by, active 
military service, nor are they proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in May 2003 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in June 2003 and January 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The veteran's service medical records and VA 
medical treatment records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Dyshidrotic Eczematous Dermatitis of the Hands.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's dyshidrotic eczematous 
dermatitis of the hands claim, because the appeal of this 
issue is based on the assignment of an initial noncompensable 
evaluation following an initial award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for dyshidrotic eczematous dermatitis of 
the hands was granted by an August 2003 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7406, effective April 29, 2003.

A May 2003 VA Agent Orange medical examination stated that 
the veteran complained of a rash on his hands, arms, legs, 
and feet that was intermittent and started in Vietnam.  On 
the review of systems, the veteran's skin had intermittent 
episodes of blisters on the hands, arms, legs, and feet since 
1970.  On physical examination, there were no red or 
ulcerated areas of skin or petechiae.  Skin texture, turgor, 
and pigmentation appeared normal.  There were no lesions or 
rashes at the time.

An August 2003 VA dermatology examination report stated that 
the veteran complained of periodic blisters on his fingers 
and hands.  He reported that they usually started between the 
fingers and on the sides of his hands and were very itchy.  
The veteran stated that his feet did not break out as 
frequently.  The report stated that his hands and feet were 
"quiet" on the day of the examination.  The veteran 
reported that his blisters tended to be worse when he drank 
alcohol and was exposed to sunlight.  On physical 
examination, the veteran's hands and fingers were "clear," 
but there was mild focal scaling of the palms.  The 
assessment was blistering dermatosis, probably pompholyx by 
history.  In an addendum, the examiner stated that there was 
no strong clinical evidence for porphyria cutanea tarda, such 
as blisters, milia cysts, scarring, or erosions.

In the transcript of an October 2003 hearing before the RO, 
the veteran stated that his skin disorder increased in 
severity after the August 2003 examination.  He stated that 
it "comes and goes" and he did not notice it much during 
winter.  The veteran reported that flare-ups would occur 
every 1 to 3 months.  He reported that during a flare-up his 
skin would blister, ooze, and then heal.  The veteran stated 
that it sometimes extended up his arms as far as his elbows 
and would last for about 2 weeks per flare-up.  He stated 
that he had scarring on his left elbow, the inside of his 
left arm, and at the base of his left thumb.

A February 2004 VA outpatient medical report stated that the 
veteran complained of an itchy rash on his arms and hands.  
On observation, there was a rash on his arms, with possible 
areas of scabs secondary to scratching.

An April 2004 VA outpatient medical report stated that the 
veteran had a rash and other nonspecific skin eruption which 
he treated with cream and lotion.  On physical examination of 
the veteran's skin, left hand lesions were not clearly 
visible.  There was no erythema or scaly lesions noted.  The 
impression was rash and other nonspecific skin eruption.

A May 2004 VA outpatient dermatology report stated that the 
veteran was seen for a follow-up regarding blistering on his 
hands.  On physical examination, there were erythymatous 
scaly papules on his face and scaling on the sides of his 
fingers.  The assessment was dyshidrotic eczema.

A November 2006 VA dermatology medical report stated that the 
veteran had neurodermatitis.  On observation, the veteran's 
arms had scattered hyperpigmented macules.  His hands had 
mild hyperkeratosis and lichenification on the fingers.  The 
veteran's neck had a small area of scaling on the anterior 
lateral neck.  His trunk had lichenified plaques along the 
waistline.  The veteran's legs had scattered, scaly, thin 
papules.  There was no exudate and it was not "especially 
repugnant."  The assessment was eczematous dermatitis with a 
significant component of excoriation.  The examiner stated 
that it affected 3 percent of the veteran's body surface 
area.

A second November 2006 VA dermatology medical report stated 
that the examination was being given partly to determine 
whether the veteran had scars due to dermatitis.  The veteran 
complained of "problems" on his hands since Vietnam, though 
they were more severe at previous times.  He stated that he 
occasionally had flare-ups during the summer on his hands, 
wrists, and arms.  The veteran did not use oral steroids, 
antibiotics, immunosuppressants, or other systemic 
treatments.  There were no systemic symptoms.  On 
observation, the veteran's face was clear and his arms were 
clear with some freckling.  His hands had mild thickening on 
the sides of the fingers and palmar area, especially 
laterally.  No fissures were seen.  The examiner stated that 
it affected approximately 1 percent of the exposed area of 
the veteran's hands.  There was no active blistering seen.  
There was a small verrucous papule on the palms.  The 
assessment was stable dyshidrotic eczema that affected 1 
percent of the body surface area at most.  There was "[n]o 
appreciable scarring from the condition."

The Schedule provides that assignment of a noncompensable 
evaluation is warranted for dermatitis or eczema with less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the previous 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  A 10 percent evaluation is 
warranted with at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  Id.

The Board finds that the medical evidence of record does not 
support an initially compensable evaluation for dyshidrotic 
eczematous dermatitis of the hands.  The medical evidence of 
record shows that at the time of the initial evaluation, the 
veteran's skin disorder was manifested by mild focal scaling 
of the palms.  Subsequent examination showed that the 
disorder affected, at most, 3 percent of the veteran's body 
surface area.  Furthermore, there is no evidence of record 
that the veteran has ever used systemic therapy to treat his 
skin disorder.  Accordingly, a compensable evaluation is not 
warranted for dyshidrotic eczematous dermatitis of the hands.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for dyshidrotic eczematous 
dermatitis of the hands, there is no basis for staged ratings 
with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

Service Connection for Scars Due to Dermatitis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of scarring related to 
dermatitis.

The evidence of record shows that the veteran has not been 
diagnosed with scars of the hands or arms.  The most recent 
medical evidence of record shows that the veteran has no 
appreciable scarring from his diagnosed dyshidrotic 
eczematous dermatitis.  In fact, there is no competent 
evidence of record that the veteran has related scarring of 
any kind.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of scars due to dermatitis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of scars due to dermatitis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no competent medical 
evidence that shows that the veteran currently has scars due 
to dermatitis.  As such, service connection for scars due to 
dermatitis is not warranted.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that the veteran has scarring due 
to dermatitis, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for dyshidrotic eczematous 
dermatitis of the hands is denied.

Service connection for scars due to dermatitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


